(Por la Corte, a propuesta del
Juez Asociado Sr. Hutchison.)
Vista la moción que antecede y apareciendo que el apelante no ha radicado en la secretaría de este Tribunal la transcripción de la evidencia aducida en pro y en contra del fundamento número doce de la moción sobre nulidad de sentencia y otros extremos y sobre apertura de rebeldía de que se trata, dejando así de colocar a este tribunal en las mismas condiciones en que estaba el inferior para resolver las cuestiones envueltas en la apelación interpuesta contra la resolución dictada por la Corte de Distrito de San Juan en 26 de mayo de 1933, se declara con lugar la moción primeramente mencio-nada arriba y se desestima dicha apelación.